OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on September 7, 1977, under the name Paul Anthony Bartolotta. On November 1, 1984, respondent was found guilty, after a jury trial in the Supreme Court, Westchester County, of perjury in the first degree, a class D felony (see, Penal Law § 210.15). Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State. Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith. Mollen, P.J., Titone, Lazer, Mangano and Gibbons, JJ., concur.